DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments with respect to art rejections under 35 USC 102 and 103 have been fully considered and are sufficient to overcome the rejections.  The art rejections of Claims 1-2, 4, 6, 9-12, 14-16, 18-22 under 35 USC 102/103 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, 6, 9-12, 14-16, 18-22 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Moore et al (US 20190094866), Lin, and Kearns but the prior art references alone or in combination fail to teach calculating the fragment of the moving path between the moving body and the target according to a response period of obtaining the position information of the moving body and the position information of the target relative to the controller, wherein when the moving body moves in the fragment, in combination with all of the other limitations in each independent claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura et al (US 20190240833) discloses a trajectory generating method for a robot including incremental waypoints for each control period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/D.M.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664